Order unanimously affirmed. In view of the fact that the defendant, through his counsel, pleaded guilty to all of the charges, the contention that it was improper for the Magistrate to visit the premises in question and converse with the tenants before the plea was interposed, must be disregarded. In view of all the circumstances herein the judgment is unanimously modified by reducing the sentence to the time already served and, as so modified, affirmed. Present — Cohn, J. P., Callahan, Van Voorhis and Breitel, JJ.